Citation Nr: 1444495	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-43 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
	

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.

In a statement from the Veteran's representative received in March 2014, the previously adjudicated issue of entitlement to helpless child benefits was again raised.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for a back disability is decided.  The Veteran's service treatment records (STRs) indicate he complained of back trouble in his September 1969 examination.  The examiner stated his back was negative at that time.  A note in the Veteran's STRs dated in May 1970 shows a report of back pain.  His DD-214 reveals the Veteran's military occupation was tracked vehicle mechanic.  Additionally, the Veteran has submitted statements indicating he injured his back while lifting an engine from a 3/4-ton vehicle in service.  His statements have been supported by letters dated from this timeframe to his spouse, wherein he states he was "laid up for two weeks" following a back injury.  

Following service, the Veteran's outpatient treatment records from the Chicago VA Medical Center (VAMC) show he was initially treated for low back pain in April 2005.  In December 2007 the Veteran underwent an MRI that revealed degenerative disc disease, with disc bulges noted at the L3-4, L4-5, and L5-S1 levels. 

In January 2013, the Veteran underwent a VA examination wherein he was diagnosed with a back strain with radiculopathy.  In the course of this examination, the examiner indicated the Veteran's back strain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner indicated the Veteran's STRs are "negative for any back injuries in service."  The examiner also found no "continuum of care from service until now."

Although the Veteran did specifically endorse a back injury in service, the examiner determined the Veteran's records did not reveal objective evidence of an injury.  Apparently, the examiner ignored the Veteran's reports of an injury in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran has supplied supporting evidence in the form of contemporaneous letters home to his spouse, which document a back injury.  Moreover, as also noted, the Veteran's STRs do show reports of back pain in service.  Based on the foregoing inadequacies, the Board has determined a new VA examination with medical opinion is warranted.

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's back disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's back disability.  The paper claims files and any pertinent evidence in the electronic files that is not contained in the paper claims files must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability is etiologically related to his active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service injury while lifting an engine, as well as his STR notation of back pain.

If the examiner is unable to provide the required opinion, he or she should explain why.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


